Citation Nr: 1741484	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  10-38 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a bilateral hand disorder.

2.  Entitlement to service connection for a left wrist disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel





INTRODUCTION

The Veteran had active military service from February 1999 through August 2003, to include service in the Persian Gulf from September 1999 through October 2000.

This matter comes before the Board of Veterans' Appeals (Board) from the September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  This matter was previously before the Board in September 2016 and was remanded for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

Bilateral Hand Disorder

In relation to the issue concerning the Veteran's entitlement to service connection for a bilateral hand disorder, the record shows that the Veteran has reported in his claim submissions symptoms of pain, stiffness, numbness, and locking of his fingers.  He was afforded a VA examination of his hands in June 2007 that revealed positive objective findings that included decreased motor and grip strength and decreased sensation in the Veteran's right hand.  Snapping and rolling over of the extensor tendon was observed in his left hand.  The examiner provided no specific diagnosis in relation to the right hand.  He also provided no specific diagnosis concerning the left hand and opined that it is speculative to conclude that the findings in the left middle finger are related to soft tissue injuries sustained by the Veteran during service.  Despite that the examiner was apparently unable to render diagnoses pertinent to either hand, he did not address in his opinion the possibility that the subjectively reported symptoms and objectively observed symptoms in the Veteran's hands might constitute an "undiagnosed illness" or "medically unexplained chronic multi-symptom illness" as contemplated under 38 C.F.R. § 3.317.

The Veteran was afforded a second VA examination of his hands in August 2014.  Again, he reported that he was having occasional locking of his fingers in both hands.  No objectively observed abnormalities were noted by the examiner during that examination; hence, the examiner concluded that there were no findings or residuals in the Veteran's left hand.  Again, no diagnosis was rendered with respect to the right hand, nor did the examiner provide an opinion was to whether the symptoms and findings noted elsewhere in the record were signs of an "undiagnosed illness" or "medically unexplained chronic multi-symptom illness."

In September 2016, the Board remanded this matter for a new VA hand examination to determine whether the Veteran's bilateral hand condition is related to his military service.  Additionally, if no diagnosis is given, the Board's remand included instructions to determine whether or not the Veteran's bilateral hand condition is attributable to his Persian Gulf service.

In March 2017, the Veteran underwent another VA hand and finger examination.  The examiner opined that the veteran's bilateral hand condition was less likely than not incurred in or caused by his military service.  The examiner's entire rationale was that the Veteran has had no continuity of care from 2003 to the present.  However, an examiner cannot rely solely on the absence of documentary evidence as a basis for any opinion.  Additionally, the March 2017 examiner failed to discuss whether any reported and observed symptoms constitute an "undiagnosed illness" or "medically unexplained chronic multi-symptom illness." 

As a matter of law, a remand by the Board confers upon the Veteran the right to compliance with the Board's remand order. Stegall v. West, 11 Vet. App. 268, 270-71 (1998). As such, in accordance with Stegall, remand for full compliance with the Board's prior remand is warranted. 

Thereby, on remand, the Veteran should be afforded a new VA examination of his hands to determine the nature and etiology of any diagnosed disorders and objectively observed findings or symptoms.  38 C.F.R. § 3.159(c)(4).

Left Wrist Disorder

Regarding the issue of the Veteran's entitlement to service connection for a left wrist disorder, the Veteran's left wrist was examined during August 2014 and March 2017 VA examinations.  During the August 2014 examination, the examiner noted decreased left palmar flexion to 70 degrees and decreased dorsiflexion to 65 degrees.  Despite those objective findings, the examiner provided no diagnosis in relation to the Veteran's left wrist, and also, did not provide any opinion as to whether the objective findings correspond to a disability that is related either to the Veteran's active duty service or was caused or aggravated by a service-connected disability.  In the absence of such findings and conclusions, in September 2016, the Board found the August 2014 examination inadequate.

As discussed above, the Board remanded this matter for a new VA left wrist examination to determine whether the Veteran's left wrist condition is related to his military service.  Additionally, if no diagnosis is given, the Board's remand included instructions to determine whether or not the Veteran's bilateral hand condition is attributable to his Persian Gulf service.

In March 2017, the Veteran underwent another VA left wrist examination.  The examiner opined that the veteran's left wrist condition was less likely than not incurred in or caused by his military service.  The examiner's entire rationale was that the Veteran has had no continuity of care from 2003 to the present.  However, an examiner cannot rely solely on the absence of documentary evidence as a basis for any opinion.   Therefore, the Board finds the March 2017 VA left wrist examination inadequate.  Furthermore, the examiner failed to discuss whether the Veteran's left wrist disability constitutes an undiagnosed illness that is attributable to his Persian Gulf service.

As a matter of law, a remand by the Board confers upon the Veteran the right to compliance with the Board's remand order. Stegall v. West, 11 Vet. App. 268, 270-71 (1998). As such, in accordance with Stegall, remand for full compliance with the Board's prior remand is warranted. 

On remand, the Veteran should be afforded a new VA left wrist examination in order to determine the nature of any diagnosed disorder, and, whether any diagnosed disorder is related etiologically either to the Veteran's active duty service or any of his service connected disabilities.  38 C.F.R. § 3.159(c)(4).

Since the claims file is being remanded, it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  
 
Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file. 

2. After the above development has been completed, forward a copy of the Veteran's claims file, to include a copy of this Remand to a qualified VA medical professional for a new VA examination of his hands and left wrist to determine the nature of any disorders in his hands and wrist, and, whether the diagnosed disorders were sustained initially during active duty service, resulted from an injury or event that occurred during active duty service, or constitute an undiagnosed illness or medically unexplained chronic multi-symptom illness that is attributable to his Persian Gulf service.  

The Veteran's claims file should be made available to the designated examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

All appropriate tests and studies, to include x-rays and other radiological studies deemed necessary, should be performed.  Diagnoses pertinent to the Veteran's bilateral hand and left wrist should be rendered.  Upon review of the record and examination of the Veteran, the examiner should also provide opinions as to the questions posed below:

a) For each diagnosed disorder, is it at least as likely as not (at least a 50 percent probability) that the diagnosed disorder began during, or is otherwise etiologically related to, the Veteran's active duty service?

b) For each diagnosed disorder, is it at least as likely as not that the diagnosed disorder was caused or aggravated by any of his service connected disabilities?

c) If a diagnosis cannot be rendered pertinent to the Veteran's hands, are there objective indications of an undiagnosed illness or medically unexplained chronic multisystem illness concerning the Veteran's hands that is defined by a cluster of signs or symptoms that are attributable to the Veteran's Persian Gulf service?

d) If a diagnosis cannot be rendered pertinent to the Veteran's left wrist, are there objective indications of an undiagnosed illness or medically unexplained chronic multisystem illness concerning the Veteran's left wrist that is defined by a cluster of signs or symptoms that are attributable to the Veteran's Persian Gulf service?

The examiner is asked to consider the Veteran's subjectively reported symptoms of pain, stiffness, numbness, and locking in his hands and left wrist; assertions in the record that the Veteran has had to use his left hand more heavily in order to compensate for the disability in his right wrist; and the objective findings noted in the previous June 2007, August 2014, and March 2017 VA examinations.

The examiner should not base any opinions on the absence of service treatment records.  

All opinions rendered by the examiner must be accompanied by a complete rationale that includes a discussion of the facts, medical evidence, and medical principles that form the bases of the examiner's opinions. If the examiner is unable to reach an opinion as to any of the questions posed above without resorting to mere speculation, then he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

3.  Following completion of the above, and a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary, to include, if warranted, an addendum medical opinion which considers any newly received evidence.

4. Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




